Citation Nr: 1813112	
Decision Date: 03/01/18    Archive Date: 03/13/18

DOCKET NO.  07-17 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

1.  Entitlement to an effective date prior to February 17, 2007, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

2.  Entitlement to an effective date prior to February 17, 2007, for eligibility for Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran had active military service from February 1952 to November 1953, including service in Korea.  His awards and decorations include the Combat Infantryman Badge.  The Veteran died in February 2012; the appellant is his widow and she was substituted as the claimant in this appeal in January 2013. 

The appeal to the Board of Veterans' Appeals (Board) arose from an August 2014 rating decision in which the RO, inter alia, awarded a TDIU and DEA benefits, for accrued benefits purposes, effective February 17, 2007.  In December 2014, the appellant filed a notice of disagreement (NOD) with the assigned effective date.  A statement of the case (SOC) was issued in April 2015, and the appellant filed a substantive appeal (in lieu of a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2015. 

In a March 2016 decision, the Board denied the appellant's claims for earlier effective dates for the award of a TDIU and eligibility for DEA, for accrued benefits purposes.  The appellant appealed the Board's March 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a  June 2017 Memorandum Decision, the Court vacated the Board's March 2016 decision; and remanded the claims on appeal to the Board for further proceedings consistent with the Court's decision.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

Also, this appeal has been advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (2012) and 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished. 

2.  The Veteran filed an application for TDIU on April 7, 2006, and his last date of employment was February 16, 2007; however, competent, probative  evidence establishes that he became too disabled to work as of December 2005.  
 
3.  While the Veteran's income for calendar years 2005 and 2006 exceeded the United States Department of Commerce poverty threshold, competent, probative evidence indicates that the Veteran's employment was in a protected and/or sheltered environment; hence, his employment was only marginal.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of December 1, 2005, for the award of TDIU, for accrued benefits purposes, are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  The criteria for an effective date of December 1, 2005, for eligibility to DEA under 38 U.S.C. chapter 35, for accrued benefits purposes, are met..  38 U.S.C. §§ 3501, 3510, 3512 (2012); 38 C.F.R. §§ 3.807, 21.3021 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

Given the fully favorable decisions to award a TDIU and DEA eligibility effective December 1, 2015-the date sought-the Board finds that all notification and development actions needed to fairly adjudicate the claims have been accomplished.

II.  Analysis

A.  Effective Date for Award of a TDIU

The appellant contends that an effective date of December 2005 is warranted for the award of a TDIU.  Essentially, she avers that, while the Veteran maintained employment until 2007, it was only marginal employment and that he became unable to maintain substantially gainful employment in December 2005.  

Generally, the effective date of an evaluation and award of compensation, or dependency and indemnity compensation based on an original claim, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

VA amended its adjudication regulations on March 24, 2015, to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Specifically with regard to claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  See 38 U.S.C. § 5101(a); 38 C.F.R. §3.151(a). 

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, or a person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  See 38 C.F.R. §3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b). 

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Prior to the death of the Veteran, service connection was in effect for the following disabilities: residuals, shell fragment wound right hand with loss of use, rated as 70 percent disabling from August 29, 2002; tinnitus, rated as 10 percent disabling from August 29, 2002; scar to right hand, status post shrapnel wound, rated as 10 percent disabling; and hearing loss, rated as noncompensable.  As such, the Veteran met the percentage requirements, set forth in 38 C.F.R. § 4.16(a), for award of a schedular TDIU as of August 29, 2002.  

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the entire record in light of the above, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor,   an earlier effective date of December 1, 2005, for the award of a TDIU, is warranted. 

In this case, on April 7, 2006, the Veteran filed an Application for Increased Compensation Based on Unemployability (on VA Form 21-8940).  He indicated that he was still working part-time, doing light custodial work at Rocky Hill Town Hall, earning $800.00 per month.  He indicated that he last worked full-time in February 2002.  He reported having a 7th grade education, with no other education or training.  In his April 2007 substantive appeal, the Veteran stated that he stopped working on February 16, 2007, at Rocky Hill Town Hall due to pain in his hand.  

A July 2007 statement from B. H., an accountant with the Veteran's former employer, the Town of Rocky Hill, indicated that the Veteran left voluntarily on February 16, 2007.  His average weekly pay was specifically listed as $227.70.  The employer stated that the Veteran left his employment because he could no longer perform his duties.  Ms. H. noted that the Veteran could no longer perform his duties of emptying the garbage cans, washing and waxing floors, and vacuuming offices.  He was no longer able to lift the garbage cans into the dumpsters, move the tables to wash and wax the floors, or "lug around the vacuum."  

Earlier evidence is probative in revealing the extent of the Veteran's difficulties, including at work.  Notably, at an August 2005 Board hearing held before a Veterans Law Judge other than the undersigned, in support of a claim for a higher rating for his right hand shell fragment wound, the Veteran testified that he would be unable to pick up a five-gallon bucket with his right hand, that he needed both hands to do so.  He additionally reported spilling things a lot when using just the right hand, including a gallon of milk.  He estimated that he could life no more than 10 pounds with his right hand.

An October 2005 report of VA examination of the Veteran's right hand indicated that he had difficulty with many daily living activities, and that his wife had to help him open jars, button his shirt, and the report noted that he was unable to put on his trousers and loop his belt.  The examiner noted that in previous employment as a cook, the Veteran would, even though he had difficulty cooking, pitch in and wash dishes and sweep floors, because he was not able to do all of his cooking duties.  He often had to ask his friends to lift pots and pans for him, so he would pay them back by helping with their work.  He did very little work at home, due to limited use of his right hand.  He reported having severe right hand pain that was relieved with holding the right hand with the opposite hand.

On examination, the examiner noted a severe degree of first dorsal interosseous atrophy, and a three centimeter depressed transverse scar which was hypo-pigmented and tender to palpation located at the mid-third of the dorsum of the right fourth proximal phalanx.  There was additionally a one-eighth-inch depression directly on the scar, attached to the underlying tissue, with mild weakness of the proximal interphalangeal joint extension of the digit.  Flexion of the interphalangeal joints was decreased in all digits of the right hand with strength three out of five.  Gripping was decreased with increased subjective pain and discomfort and limitation of the distal interphalangeal joint (DIP) flexion with active range of motion.  X-rays of the right hand confirmed joint space narrowing, productive changes, and sclerosis at the interphalangeal joint of the right thumb with degenerative changes in the right first carpal metacarpal joint distal interphalangeal joints.  The examiner determined that as a result of the service-connected right hand injury, the Veteran had severe functional limitations. 

Continuing medical evidence revealed ongoing complaints of chronic right hand pain, and ongoing right digit weakness and reduced range of motion.  Additionally, a March 2011 VA audiology l examination report notes his complaints of not hearing well, and being unable to make out the correct words when someone was speaking to him.  The examiner noted that he would have specific difficulty in challenging situation, such as in the presence of background noise and multiple speakers.  
 
In November 2008, the Veteran testified during a local RO hearing with respect to the issue of entitlement to a TDIU.  He reported quitting his job at Rock Hill Town Hall because he could no longer physically perform his duties due to his right hand.  He reported that he was required to clean bathrooms, sweep up in hallways, and move tables around for people to eat lunch.  He became unable to set up the tables or push them up against the walls.  His wife testified that he had lost a lot of strength in the right hand, which caused great difficulty with his ability to help around the house.

Following the Veteran's death in February 2012, the appellant submitted another Application for Increased Compensation Based on Unemployability (on VA Form 21-8940) in September 2013.  She indicated that the Veteran became too disabled to work in approximately December 2005.  She reiterated that he had last worked as a custodian with Rock Hill Senior Center until approximately 2007 where he earned approximately $800.00 per month.  She again noted his 7th-grade education and lack of additional education or training. 

In support of her claim for a TDIU, for accrued benefits purposes, the appellant submitted a September 2012 Vocational Assessment prepared after the death of the Veteran.  After reviewing the claims file and interviewing the appellant, the vocational expert noted that the Veteran's employment history, even as a cook, was in family owned restaurants, where he was given limited duties and often received help from other, including the appellant and her son.  The Veteran became frustrated in that environment because he could not perform his usual occupation.  During his later, part-time employment, with Rocky Hill Senior Center, the appellant clarified that he did not work alone, and did not do any heavy lifting, as he was unable to do so.  The appellant clarified that there was a crew with several co-workers that actually lifted and moved tables, while the Veteran would place chairs around the tables and wipe them down.  She also reported that rather than clean bathrooms, he would replace toilet paper and paper towels, and sweep floors by pushing a large dry mop.  He quit this job when even wiping down tables became too painful.  

The vocational expert noted that it was clear that the Veteran consistently had staff or coworkers who helped him perform his job duties in all of his work situations.  This noted that this was essentially sheltered work since he was not required to perform his full range of duties.  The expert further determined that the Veteran was not capable of substantial gainful employment as of December 2005.  The expert indicated that this was the appropriate date based on the appellant's reports and on the October 2005 VA examination, which showed that the Veteran had severe functional limitations.  Thus, based on the appellant's statements, the expert determined that the Veteran had worked in sheltered settings that enabled him to control his work duties, pace and procedures to accommodate the injury to his right hand.  

A VA medical opinion was obtained in September 2013.  After reviewing the claims file, the VA examiner opined that it was less likely as not that the Veteran's service-connected disabilities rendered him unable to secure or follow a substantially gainful occupation, that is, on his ability to earn "a living wage."  The examiner essentially based this opinion on the fact that the Veteran was able to continue to work, without consideration of work assignments, or apparent accommodations made in his employment.  

Notably, two October 2013 Requests for Employment Information (on VA Forms 21-4192) completed by the accountant B. H., and the Director of Parks, Recreation and Custodial Services with the Veteran's former employer indicated that he performed custodial work and his last date of employment was February 2007.  The statements provided that the Veteran had earned $13, 707.58 in the 12 months preceding his last date of employment.  Both statements also marked "N/A" in Box 12, where concessions made to an employee by reasons of age or disability, if any, are to be listed.  In her form, the Director indicated that the Veteran could no longer do his duties as his physical limitations due to his hands were not letting him perform his job.

Based on the findings in the September 2012 Vocational Assessment, in the August 2014 rating decision, the RO awarded a TDIU, effective, February 17, 2007, the day after the date on which the Veteran last worked.  

As noted above, in the NOD and substantive appeal, the appellant's representative  argued that an effective date of December 2005 was warranted based on the September 2012 Vocational Assessment, which indicated that the Veteran was unable to maintain substantially gainful employment due to his service-connected disabilities since that date.  In the September 2012 assessment, the vocational expert also indicated that the Veteran had supportive co-workers who accommodated him and helped him get his work done while working at Rocky Hill Town Hall.  In turn, the arepresentative asserted that the Veteran's prior employment was part-time and sheltered.  

Although the October 2013 Requests for Employment Information forms indicated that no concessions were made to the Veteran, there is no indication how either individual completing these forms, several years after the Veteran's retirement, reached their conclusions.  By contrast, the Board finds that the September 2012 vocational assessment is more consistent with more probative evidence of record.  The Veteran reported as early as during the October 2005 VA examination that he had difficulty with many daily living activities, requiring the help of his wife in many situation, and in as such mundane tasks as buttoning his shirt, and putting on his trousers and looping his belt.  He also credibly and clearly reported that even in his prior employment as a cook, he often had to ask his friends to lift pots and pans for him, and do other lifting to help him complete his duties.  These statements are consistent with the September 2012 vocational assessment and the appellant's statements to the vocational expert that the Veteran had several coworkers that pitched in to perform his more physically demanding duties.

For purposes of this analysis, the Board notes that marginal employment is not considered to be substantially gainful employment.  Rather, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Such employment may also be held to exist, on a facts-found basis, in instances in which a Veteran is employed in a protected environment, such as a family business or sheltered workshop, and his earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Accordingly, the Veteran filed his TDIU claim in April 2006, and the Board has determined that he, per the appellant's contentions, he was unable to secure or follow substantially gainful employment as of December 2005, within the one-year period preceding the April 2006 claim.  Thus, an earlier effective date of December 1, 2005, is warranted for the award of a TDIU for accrued benefits purposes.  See 38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(o)(2).  In making this determination, the Board notes that although the Department of Commerce poverty threshold for one person in the year 2005 was $9367.00 and in 2006 was $9,669.00, the Board specifically finds that the Veteran's part-time employment between December 2005 and February 2007, when he finally left his janitorial job due to increasing right hand pain, consisted of marginal employment.  This finding is warranted due to his employment essentially being in a protected environment, where coworkers performed much of the lifting and more physically demanding tasks that were required of his position.  Thus, his employment during that period is not considered to be substantially gainful. 

Resolving reasonable doubt in the Veteran's  favor, an award of TDIU, for accrued benefits purposes, is warranted as of December 1, 2005, as the probative evidence shows that the Veteran had no more than marginal employment as of that date.   

B.  Effective Date for Eligibility for DEA

For the purposes of educational assistance under 38 U.S.C. Chapter 35, the child or surviving spouse of a veteran will have basic eligibility if the following conditions are met: (1) the veteran was discharged from service under conditions other than dishonorable, or died in service; and (2) the veteran has a permanent total service-connected disability; or (3) a permanent total service-connected disability was in existence at the date of the veteran's death; or (4) the veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3501, 3510, 3512; 38 C.F.R. §§ 3.807(a), 21.3021.

In sum, as the an award of a total service-connected disability, permanent in nature, is warranted as of December 1, 2005, the requirements for eligibility for DEA are also met as of that  date.  

	

ORDER

An earlier effective date of December 1, 2005, for the award of a TDIU is granted.

An earlier effective date of December 1, 2005, for eligibility for DEA, under 38 U.S.C. Chapter 35, is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


